UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22870 Stone Ridge Trust II (Exact name of registrant as specified in charter) 405 Lexington Avenue, 55th Floor New York, New York 10174 (Address of principal executive offices) (Zip code) Stone Ridge Trust II 405 Lexington Avenue, 55th Floor New York, New York 10174 (Name and address of agent for service) 1-855-609-3680 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2015 Date of reporting period:January 31, 2015 Item 1. Schedule of Investments. STONE RIDGE REINSURANCE RISK PREMIUM INTERVAL FUND Schedule of Investments as of January 31, 2015 (Unaudited) PRINCIPAL AMOUNT FAIR VALUE EVENT LINKED BONDS - 12.7% Global - 4.4% Earthquake - 0.2% Market Re 2014-4 Class A 4.000%, 07/15/2016 (a)(b)(c) $ $ Market Re 2014-4 Class B 4.000%, 07/15/2016 (a)(b)(c) Mortality/Longevity - 1.7% Chesterfield Re 2014-1 4.500%, 12/15/2034 (a)(c) Vitality Re VI Class B 2.110%, 01/08/2019 (a)(b)(c) Multiperil - 2.5% Galileo Re 2015-1 Class A 13.510%, 01/08/2018 (a)(b)(c) IBRD Re 2014-1 6.630%, 06/07/2017 (a)(b)(c) Kilimanjaro Re 2014-1 Class B 4.510%, 04/30/2018 (a)(b)(c) Loma Re 2013-1 A 8.265%, 01/08/2018 (a)(b)(c) Loma Re 2013-1 B 10.565%, 01/08/2018 (a)(b)(c) Loma Re 2013-1 C 16.495%, 01/08/2018 (a)(b)(c) Venterra Re 2013-1 A 3.760%, 01/09/2017 (a)(b)(c) Japan - 0.3% Earthquake - 0.3% Kizuna Re II Class A 2.260%, 04/06/2018 (a)(b)(c) Nakama Re 2.510%, 04/13/2018 (a)(b)(c) Nakama Re 2014-2 Class 1 2.135%, 01/16/2019 (a)(b)(c) Mexico - 0.3% Windstorm - 0.3% MultiCat Mexico 2012-1 C 7.510%, 12/04/2015 (a)(b)(c) Turkey - 0.1% Earthquake - 0.1% Bosphorus 1 Re 2013-1 A 2.510%, 05/03/2016 (a)(b)(c) United States - 7.6% Earthquake - 0.4% Golden State Re II 2.210%, 01/08/2019 (a)(b)(c) Lakeside Re III 8.010%, 01/08/2016 (a)(b)(c) Multiperil - 3.6% East Lane Re VI 2.760%, 03/14/2018 (a)(b)(c) Residential Re 2014-1 10 15.010%, 06/06/2018 (a)(b)(c) Residential Re 2014-1 13 3.510%, 06/06/2018 (a)(b)(c) Riverfront Re 2014 4.005%, 01/06/2017 (a)(b)(c) Sanders Re 2014-1 D 3.905%, 05/28/2019 (a)(b)(c) Sanders Re 2014-2 3.905%, 06/07/2017 (a)(b)(c) Skyline Re 2014-1 A 14.010%, 01/23/2017 (a)(b)(c) Windstorm - 3.6% Alamo Re Ltd. 6.355%, 06/07/2017 (a)(b)(c) Armor Re Ltd. 4.010%, 12/15/2016 (a)(b)(c) Citrus Re 2014-1 4.260%, 04/18/2017 (a)(b)(c) Citrus Re 2014-2 3.755%, 04/24/2017 (a)(b)(c) Everglades Re 2014 7.510%, 04/28/2017 (a)(b)(c) Gator Re 2014 6.690%, 01/09/2017 (a)(b)(c) Kilimanjaro Re 2014-1 Class A 4.760%, 04/30/2018 (a)(b)(c) Pelican Re 2013-1 A 6.010%, 05/15/2017 (a)(b)(c) TOTAL EVENT LINKED BONDS (Cost $210,481,989) PARTICIPATION NOTES (QUOTA SHARES) - 7.8% Global - 7.8% Multiperil - 7.8% Eden Re 2014-1 04/21/2017 (a)(d)(e)(f) (Cost: $6,250,000; Acquisition Date: 12/31/2013) Eden Re 2015-1 04/19/2018 (a)(d)(e)(f) (Cost: $7,000,000; Acquisition Date: 12/29/2014) Eden Re II 2015-1 04/19/2018 (a)(d)(e)(f) (Cost: $100,000,000; Acquisition Date: 12/12/2014) Silverton Re 2014-1 09/16/2016 (a)(d)(f) (Cost: $215,000; Acqusition Date: 12/18/2013) Silverton Re 2015-1 12/18/2015 (a)(d)(e)(f) (Cost: $14,093,293; Acquisition Date: 12/18/2014) TOTAL PARTICIPATION NOTES (QUOTA SHARES) (Cost $127,558,293) SHARES PREFERENCE SHARES (QUOTA SHARES) - 65.5% Canada - 0.9% Multiperil - 0.9% Awosting (Kane Segregated Account Company) (a)(d) (Cost: $19,077,102; Original Acquisition Date: 12/27/2013) Global - 51.5% Marine/Energy - 0.3% Victoria (Kane Segregated Account Company) (a)(d)(e)(f) (Cost: $5,180,502; Original Acquisition Date: 01/30/2014) Multiperil - 51.2% Acadia (Kane Segregated Account Company) (a)(d)(e)(f) (Cost: $51,881,538; Acquisition Date: 12/27/2013) Altair Re II (a)(d) (Cost: $9,550,806; Original Acquisition Date: 12/27/2013) Altair Re III (a)(d)(e) (Cost: 20,926,500; Original Acquistion Date: 12/27/2013) Axis Ventures Re Cell 0001 Class A (a)(d)(e)(f) (Cost: $40,000,000; Acquisition Date: 12/30/2013) Banff (Kane Segregated Account Company) (a)(d)(e)(f) (Cost: $29,715,000; Acquisition Date: 01/22/2015) Biscayne (Kane Segregated Account Company) (a)(d)(e)(f) (Cost: $38,714,888; Original Acquisition Date: 04/30/2014) Carlsbad (Kane Segregated Account Company) (a)(d)(e)(f) (Cost: $100; Acquisition Date: 04/01/2014) Carlsbad 2 (Kane Segregated Account Company) (a)(d)(f) (Cost: $83,854,576; Original Acquistion Date: 04/28/2014) Carpathian (Kane Segregated Account Company) (a)(d)(e)(f) (Cost: $15,646,064; Acquisition Date: 02/06/2014) Decker (Kane Segregated Account Company) (a)(d)(f) (Cost: $8,012,643; Acquisition Date: 12/26/2013) Denali (Kane Segregated Account Company) (a)(d)(e)(f) (Cost: $75,060,000; Acquisition Date: 01/05/2015) Hatteras (Kane Segregated Account Company) (a)(d)(e)(f) (Cost: $43,768,000; Acquisition Date: 12/30/2014) Hudson Alexander (Mt. Logan Re) (a)(d) (Cost: $40,000,000; Acquisition Date: 01/02/2014) Hudson Charles (Mt. Logan Re) (a)(d) (Cost: $30,000,000; Acquisition Date: 01/02/2014) Hudson Charles 2 (Mt. Logan Re) (a)(d)(e) (Cost: $8,465,500; Acquisition Date: 04/02/2014) Hudson Charles 3 (Mt. Logan Re) (a)(d)(e) (Cost: $14,650,000; Acquisition Date: 06/19/2014) Hudson Paul (Mt. Logan Re) (a)(d) (Cost: $30,000,000; Acquisition Date: 01/02/2014) Hudson Paul 3 (Mt. Logan Re) (a)(d)(e) (Cost: $8,465,500; Acquisition Date: 04/02/2014) Innsbruck (Kane Segregated Account Company) (a)(d)(e)(f) (Cost: $23,690,670; Acquisition Date: 02/18/2014) Latigo (Kane Segregated Account Company) (a)(d)(e)(f) (Cost: $98,121,720; Original Acquisition Date: 01/06/2014) Leggett 1 (Kane Segregated Account Company) (a)(d)(f) (Cost: $50,000; Acquisition Date: 12/27/2013) Leggett 2 (Kane Segregated Account Company) (a)(d)(f) (Cost: $50,000; Acquisition Date: 12/27/2013) Minnewaska (Kane Segregated Account Company) (a)(d)(e)(f) (Cost: $10,046,063; Acquisition Date: 05/30/2014) Mohonk (Kane Segregated Account Company) (a)(d)(f) (Cost: $75,061,438; Acquisition Date: 12/24/2013) Mojave (Kane Segregated Account Company) (a)(d)(e) (Cost: $37,500,000; Acquisition Date: 12/30/2014) Mulholland (Kane Segregated Account Company) (a)(d)(f) (Cost: $12,271,287; Acquisition Date: 12/26/2013) Revelstoke (Kane Segregated Account Company) (a)(d)(e)(f) (Cost: $15,077,000; Acquisition Date: 01/28/2015) Skytop (Kane Segregated Account Company) (a)(d)(e)(f) (Cost: $13,791,625; Acquisition Date: 01/09/2014) Tallgrass (Kane Segregated Account Company) (a)(d)(e) (Cost: $37,500,000; Acquisition Date: 12/30/2014) Yellowstone (Kane Segregated Account Company) (a)(d)(e)(f) (Cost: $33,061,438; Acquisition Date: 01/08/2014) United States - 13.1% Agriculture - 3.6% Axis Venture Re Cell 0002 (a)(d)(e)(f) (Cost: $25,000,000; Acquisition Date: 08/29/2014) Bayswater (Kane Segregated Account Company) (a)(d)(e)(f) (Cost: $26,899,465; Acquisition Date: 06/16/2014) Marbletown (Kane Segregated Account Company) (a)(d)(f) (Cost: $6,267,238; Acquisition Date: 04/29/2014) Multiperil - 9.5% Rondout (Kane Segregated Account Company) (a)(d)(e)(f) (Cost: $50,046,063; Acquisition Date: 06/19/2014) TOTAL PREFERENCE SHARES (QUOTA SHARES) (Cost $1,037,402,726) PRIVATE FUND UNITS - 6.2% Global - 6.2% Multiperil - 6.2% Aeolus Property Catastrophe J15 Keystone Fund (a)(d)(e)(f) (Cost: $62,511,849; Original Acquisition Date: 12/18/2014) Aeolus Property Catastrophe Keystone Fund (a)(d)(e)(f) (Cost: $4,602,759; Acquisition Date: 01/01/2014) Aeolus Property Catastrophe Midyear Keystone Fund (a)(d)(e)(f) (Cost: $30,000,000; Acquisition Date: 05/23/2014) TOTAL PRIVATE FUND UNITS (Cost $97,114,608) SHORT-TERM INVESTMENTS - 6.5% Money Market Funds - 6.5% Fidelity Institutional Money Market Fund - Money Market Portfolio - Institutional Class - 0.07% (g) First American Government Obligations Fund - Class Z - 0.01% (g) First American Prime Obligations Fund - Class Z - 0.02% (g) Short Term Investments Trust - Liquid Assets Portfolio - Institutional Class - 0.07% (g) Short Term Investments Trust - Treasury Portfolio - Institutional Class - 0.01% (g) TOTAL SHORT-TERM INVESTMENTS (Cost $107,707,540) TOTAL INVESTMENTS (Cost $1,580,265,156) - 98.7% OTHER ASSETS IN EXCESS OF LIABILITIES - 1.3% TOTAL NET ASSETS - 100.0% $ Country shown is geographic area of peril risk. Percentages are stated as a percent of net assets. (a) Foreign issued security. Total foreign securities by country of domicile are $1,529,438,001.Foreign concentration is as follows: Bermuda: 87.8%, Cayman Islands: 3.8% and Supranational: 0.3%. (b) Variable rate security.The rate shown is as of January 31, 2015. (c) Security is restricted to resale to institutional investors. The Fund’s Adviser has deemed this security to be liquid based upon procedures approved by the Board of Trustees. The aggregate value of these securities at January 31, 2015 was $210,745,686 which represented 12.7% of net assets. (d) Security is restricted to resale. The aggregate value of these securities at January 31, 2015 was $1,323,537,987 which represents 79.6% of net assets. (e) Non-income producing security. (f) Security is fair valued by the Adviser pursuant to procedures approved the the Board of Trustees. The aggregate value of these securities is $1,059,127,555 which represents 63.7% of net assets. (g) Rate shown is the 7-day effective yield. Schedule of Open Futures Contracts (Unaudited) DESCRIPTION NUMBER OF CONTRACTS SOLD NOTIONAL VALUE UNREALIZED APPRECIATION United States 5-Year Treasury Note, March 2015 Settlement 38 $ $ Total Futures Contracts Sold $ $ Schedule of Written OTC Options (Unaudited) DESCRIPTION NUMBER OF CONTRACTS FAIR VALUE Composite Weather Variable Index (National Grid Southeast LDZ) (a) Exercise Level: 580 Units Expires: 3/31/2015 1 $ TOTAL WRITTEN OPTIONS (Premiums Received: $1,048,927) $ (a) Security is fair valued by the Adviser pursuant to procedures approved by the Board of Trustees. The aggregate value of these securities is $404,742, which represents 0.00% of net assets. The accompanying footnotes are an integral part of these Schedules of Investments. The cost basis of investments for federal income tax purposes at January 31, 2015 was as follows: Stone Ridge Reinsurance Risk Premium Interval Fund Cost of investments $ Unrealized Appreciation $ Unrealized Depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. 1. Summary of Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Investment Valuation and Fair Value Measurement In determining the net asset value (“NAV”) of the Fund’s shares, investments in open-end mutual funds, including money market funds, are generally priced at the ending NAV provided by the service agent of the Trust.Investments in closed-end mutual funds are valued at the last sale price on the exchange on which the shares are primarily traded. Debt securities with a remaining maturity in excess of 60 days, including corporate debt securities and municipal debt securities, collateralized mortgage obligations, loans, and other asset-backed securities are valued daily using the mean between the closing bid and asked prices provided by either a pricing service or two independent brokers.Debt securities with a remaining maturity of less than 60 days are valued at amortized cost, which approximates fair value. Event-linked bonds (catastrophe bonds) are valued using average firm bids from at least two independent brokers or at least one firm bid from an independent market maker. In the event that the Trust’s pricing vendor is unable to provide two independent broker firm bids or a market maker firm bid for event-linked bonds the Adviser will use an indicative price or firm bid as the price of the security (or average, if multiple such prices) provided that the Adviser Valuation Committee (the “Committee”) (comprised of officers of the Adviser and established pursuant to the policies and procedures adopted by the Board) determines that the indicative price or firm bid is reasonable. The Committee will use internal and/or independent external models to generate marks for the security. If the internal and/or independent external marks are within a predetermined range of the indicative price or firm bid, then the Committee may deem the indicative price or firm bid as reasonable. If the pricing sources above are not available, the Committee will fair value the security pursuant to procedures approved by the Board of Trustees. Event-linked bonds and similar restricted securities are valued on a weekly basis and on the last business day of each month. The Adviser monitors event-linked bonds daily for significant events that could affect the value of these investments. Participation Notes and Preference Shares (“Quota Shares”) and private fund units are valued using at least one firm bid from an independent market maker. In the event that the Trust’s pricing vendor is unable to provide a market maker firm bid for Quota Shares, the Adviser will use an indicative price or firm bid as the price of the security (or average, if multiple such prices) provided that the Committee determines that the indicative price or firm bid is reasonable. The committee will use internal and/or independent external models to generate marks for the security. If the internal and/or independent external marks are within a predetermined range of the indicative price or firm bid, then the Committee may deem the indicative price or firm bid as reasonable. If the pricing sources above are not available, the Committee will fair value the security pursuant to procedures approved by the Board of Trustees. Quota Shares and private fund units are valued on a weekly basis and on the last business day of each month. The Adviser monitors Quota Shares and private fund units daily for significant events that could affect the value of these investments. Over-the-counter (“OTC”) options are valued at the mean of the bid and asked quotations. If bid and ask are not available, the Committee will fair value the security pursuant to procedures approved by the Board of Trustees. If market values are not readily available (including in cases where available market quotations are deemed to be unreliable or infrequent), the Fund’s investments will be valued as determined in good faith pursuant to policies and procedures approved by the Board (“fair value pricing”). In these circumstances, the Fund determines fair value in a manner that fairly reflects the market value of the security on the valuation date based on consideration of any information or factors it deems appropriate as further described below. The Committee has the responsibility for overseeing the implementation of the Fund’s valuation procedures and fair value determinations made on behalf of the Board. For purposes of determining Fair Value of securities, the Committee may use (or make use of) a variety of valuation methodologies, including, without limitation: (i) mathematical techniques that refer to the prices of similar or related securities; (ii) a percentage increase or decrease across all securities of a region, country or industry affected by a significant event; (iii) a multiple of earnings; (iv) a discount from market of a similar freely traded security; (v) the yield to maturity of debt securities; (vi) the recommendation of a pricing service; (vii) a single broker’s (or insurance company’s) quote; (viii) recent primary and/or secondary market transactions that the Fund believes to be comparable; (ix) modeling or development of events; or (x) any combination of the above. Fair value pricing may require subjective determinations about the value of an asset or liability. Fair values used to determine the Fund’s NAVs may differ from quoted or published prices, or from prices that are used by others, for the same investments. The use of fair value pricing may not always result in adjustments to the prices of securities or other assets or liabilities held by the Fund and it is possible that the fair value determined for a security may be materially different than the value that could be realized upon the sale of such security. The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are as follows: Level 1: Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; Level 2: Significant inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active and firm bids from brokers or market makers which are not publically available; Level 3: Significant inputs that are unobservable. Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires significant judgment by the Adviser. The Adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the Adviser’s perceived risk of that instrument. There were no transfers between Levels during the reporting period. Transfers between levels are recognized at the end of the reporting period. The following table summarizes the inputs used to value the Fund’s investments as of January 31, 2015: DESCRIPTION LEVEL 1 LEVEL 2 LEVEL 3 TOTAL Stone Ridge Reinsurance Risk Premium Interval Fund Assets Event-Linked Bonds Global $
